DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claims 1 and 10 – 11, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
2.	`The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘NCI’ is indefinite and appears to be a typographical error.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1 — 9, 11 – 14 and 16 — 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roesler et al (U.S. Patent Application Publication No. 2002/0002300 A1).
With regard to Claim 1, Roesler et al disclose a coating, applied in one or more layers to
a substrate (paragraph 0064); the coating comprises an aspartate — terminated prepolymer that is
a reaction product of an NCO — terminated prepolymer with a compound having the claimed
formula (paragraph 0042); ‘X’ in the disclosed compound is obtained by removing the amino
groups from an aliphatic polyamine (paragraph 0044) and R1 and R2 represent organic groups
that are inert toward isocyanate groups at a temperature of 100 degrees Celsius or less (paragraph
0045) and R3 and R4 represent hydrogen or organic groups that are inert toward isocyanate
groups at a temperature of 100 degrees Celsius or less; the reacted prepolymer has an NCO content of 1.2 to 20% by weight (paragraph 0041); the ratio of equivalents of NH groups to NCO
groups is 1.5:1 to 20:1 (paragraph 0055); the prepolymer is also combined with monomeric
polyisocyanate (paragraph 0059) that is aliphatic (paragraph 0020); and reacts with the monomeric polyisocyanate (co reactant; paragraph 0059); the coating is therefore a reaction product;  the ratio of equivalents of NH groups to equivalents of NCO groups in the aliphatic polyisocyanate is from 1.1:1.0 to 1.0:1.1 (paragraph 0059). Although the disclosed ranges of the NCO content of the aspartate — terminated prepolymer and ratio of equivalents of NH groups to equivalents of NCO groups of the aspartate — terminated prepolymer and ratio of equivalents of NH groups to equivalents of NCO groups of the adhesive are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. An adhesive having the claimed pot life and bond strength is therefore included in Roesler et al.
With regard to Claim 2, the polyaliphatic isocyanate is 1,6 hexamethylene diisocyanate
(paragraph 0020).
With regard to Claims 3 — 4, the NCO — terminated prepolymer therefore comprises a
polyaliphatic isocyanate that is 1,6 hexamethylene diisocyanate (paragraph 0020).
With regard to Claim 5, X is a group obtained by removing the amino groups (paragraph
0044) from 1,6 diamino hexane (paragraph 0051).
With regard to Claims 6 — 9, R1 and R2 represent methyl (paragraph 0045) and R3 and
R4 represent hydrogen (paragraph 0046) and n is 2 (paragraph 0047).
With regard to Claim 11, an adhesive having the claimed elongation at break is therefore
included in Roesler et al.
With regard to Claim 12, a process comprising reacting and curing the adhesive is
therefore disclosed.
With regard to Claim 13, a multi — layered laminate film is therefore disclosed,
comprising a layer of the adhesive applied to a substrate.
With regard to Claims 14 and 16, the substrate comprises steel (paragraph 0064).
With regard to Claim 17, flexible packaging is disclosed (container; paragraph 0064).

6. 	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Roesler et al
(U.S. Patent Application Publication No. 2002/0002300 A1) in view of Bonnebat et al (U.S.
Patent No. 4,731,266).
Roesler et al disclose an adhesive and a substrate as discussed above. The substrate is
plastic (paragraph 0064). Roesler et al fail to disclose a plastic that is polyethylene terephthalate.
Bonnebat et al teach that polyethylene terephthalate is known in the art as a plastic that
provides for the making of packaging having excellent mechanical properties (column 2, lines 58
— 67).
It therefore would have been obvious for one of ordinary skill in the art to provide for
polyethylene terephthalate in order to obtain packaging having excellent mechanical properties
as taught by Bonnebat et al.

ANSWERS TO APPLICANT’S ARGUMENTS
7.	Applicant’s arguments regarding the rejections of the 35 U.S.C. 112, first paragraph rejection of Claims 1 and 10 – 11, of record in the previous Action, have been carefully considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 — 14 and 16 — 17 as being unpatentable over Roesler et al (U.S. Patent Application Publication No. 2002/0002300 A1) and 35 U.S.C. 103(a) rejection of Claim 15 as being unpatentable over Roesler et al (U.S. Patent Application Publication No. 2002/0002300 A1) in view of Bonnebat et al (U.S. Patent No. 4,731,266), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 12 of the remarks dated February 25, 2022, that an example of Roesler et al does not provide the claimed bond strength.
However, the disclosure of   Roesler et al is not limited to the examples. Furthermore, as stated in the previous Action, there is overlap between the disclosure of Roesler et al and the claimed invention.
Applicant also argues, on page 14, that the declaration shows that Comparative Example B met the claimed pot life criteria, while Comparative Example C did not, and that Comparative Examples B and C failed to meet the bond strength criteria for at least 50% of the laminate structures tested, while Example 5 of the instant specification met the claimed pot life criteria and met the bond strength criteria for all of the laminate structures tested.
However, the declaration shows that Comparative Example B did not fail to meet the bond strength criteria for all of the laminate structures, and the language of the claimed invention only appears to be that the bond strength criteria is met for at least one laminate structure, because the singular term ‘substrate’ is used. The relationship between the laminate structures and the claimed ‘substrate’ is also unclear. The laminate structures will be interpreted to be two substrates, adhered by the claimed adhesive, for purposes of examination.

8.	The declaration under 37 C.F.R. 1.132 filed February 25, 2022 is insufficient to overcome the rejections of the previous Action.
The declaration states that data is provided in Tables C and D showing that Comparative Example B met the claimed pot life criteria, while Comparative Example C did not, and that Comparative Examples B and C failed to meet the bond strength criteria for at least 50% of the laminate structures tested, while Example 5 of the instant specification met the claimed pot life criteria and met the bond strength criteria for all of the laminate structures tested.
However, Table D shows that Comparative Example B did not fail to meet the bond strength criteria for all of the laminate structures, and the claimed invention only appears to be that the bond strength criteria is met for at least one laminate structure, because the singular term ‘substrate’ is used. The relationship between the laminate structures and the claimed ‘substrate’ is also unclear. The laminate structures will be interpreted to be two substrates, adhered by the claimed adhesive, for purposes of examination.
The declaration also states that Examples E and F, which have ratios of NH to NCO that are within the newly claimed range, and at the edges, both provide a pot life more than 8 hours.
However, no data is provided that shows that immediately outside of the range, both less than and greater than the claimed range, a pot life is obtained that is much shorter, and therefore unexpected. It is also unclear what the pot life of Example B is because no viscosity is provided for the ‘2 hour’ period. It is also unclear what the ratios of NH to NCO are for Example 5, and what the relevance of Example 5 is if the ratio is outside the newly claimed range.





9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782